PER CURIAM.
Respondent commenced this action to recover on a promissory note of $1,700 executed by appellants. The trial court instructed the jury to return a verdict *527for respondent, less the sum of $1,000, which had been paid. The court granted a new trial, apparently for the reason, as appears from the memorandum attached to the order, that a new trial had been granted in the accompanying case of this respondent against appellant C. B. Burt, supra, page 323; and to await the result of that action.
It would seem that such action was satisfactory to the parties, and the order appealed from is accordingly affirmed.